                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

GEORGE WEBER, as Trustee of
the 12321 Adventure Drive Land
Trust Dated 12/30/2011

             Plaintiff,

v.                                               Case No: 2:21-cv-39-SPC-NPM

DEUTSCHE BANK NATIONAL
TRUST COMPANY,

              Defendant.
                                          /

                                        ORDER 1

       Before the Court is a sua sponte review of the case. This case is closed

with judgment entered. The only pending matters relate to attorney’s fees and

sanctions. The Court referred those issues to Judge Mizell for a report and

recommendation (“R&R”). Recently, Plaintiff filed an Order issued by Judge

Mizell in a similar case, where the parties consented to the Magistrate Judge.

(Doc. 45). Given the consent elsewhere, the Court reminds the parties they are

free to consent here and have the remaining matters decided by Judge Mizell

without the need for an R&R. See 28 U.S.C. § 636(c). Of course, either party



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
is free to withhold consent without any adverse consequence. If the parties

intend to consent, however, the Court directs them to file a notice of consent

form (available of the Court’s website).

      Accordingly, it is now

      ORDERED:

      If applicable, the parties are directed to file a notice of consent form on

or before July 7, 2021.

      DONE and ORDERED in Fort Myers, Florida on June 30, 2021.




Copies: All Parties of Record




                                       2
